                                                                                     Case 2:17-cv-03557-JAT Document 83 Filed 07/12/19 Page 1 of 2




                                                                            1   Stephen Montoya (#011791)
                                                                                Montoya, Lucero & Pastor, P.A.
                                                                            2   3200 North Central Avenue, Suite 2550
                                                                            3   Phoenix, Arizona 85012
                                                                                602-256-6718 (telephone)
                                                                            4   602-256-6667 (fax)
                                                                            5   stephen@montoyalawgroup.com

                                                                            6   Attorney for Plaintiff
                                                                            7
                                                                                Mark Brnovich
                                                                            8   Attorney General

                                                                            9   Michael K. Goodwin (#014446)
                                                                           10   Kirstin A. Story (#023485)
                                                                                Assistant Attorney General
                                                                           11   2005 North Central Avenue
                                                                                Phoenix, Arizona 85004
                                                                           12
                                                                                602-542-7674 (telephone)
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                                602-542-7644 (fax)
M ONTOYA , L UCERO & P ASTOR




                                                                           13
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                Michael.goodwin@azag.gov
                                         PHOENIX, ARIZONA 85012




                                                                           14
                                                                           15   Attorneys for Defendant

                                                                           16                       IN THE UNITED STATES DISTRICT COURT
                                                                           17
                                                                                                          FOR THE DISTRICT OF ARIZONA
                                                                           18
                                                                           19 Hector Villa,                                  No. CV 17-03557-PHX-JAT
                                                                           20 Plaintiff,
                                                                                                                             JOINT NOTICE REGARDING
                                                                           21 vs.                                            SETTLEMENT
                                                                           22
                                                                              State of Arizona,
                                                                           23
                                                                           24 Defendant.
                                                                           25          In response to this Court’s Order of today, Clerk’s Docket No. 82, the parties inform
                                                                           26   the Court that they now have a written, enforceable Settlement Agreement.
                                                                           27
                                                                           28
                                                                                     Case 2:17-cv-03557-JAT Document 83 Filed 07/12/19 Page 2 of 2



                                                                            1                       Respectfully submitted this 12th day of July 2019.
                                                                            2                             MONTOYA, LUCERO & PASTOR, P.A.
                                                                            3
                                                                            4                              ________________________________
                                                                                                           Stephen Montoya
                                                                            5                              3200 North Central Avenue, Suite 2550
                                                                                                           Phoenix, Arizona 85012
                                                                            6
                                                                                                           Attorney for Plaintiff
                                                                            7
                                                                                                           MARK BRNOVICH
                                                                            8                              Attorney General
                                                                            9
                                                                                                           s/ Michael K. Goodwin (with permission)
                                                                           10                              Michael K. Goodwin
                                                                                                           Kirstin A. Story
                                                                           11
                                                                                                           Assistant Attorney General
                                                                           12                              2005 North Central Avenue
                                                                                                           Phoenix, Arizona 85004
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                           15
                                                                           16   I hereby certify that on July 12, 2019, I electronically transmitted the foregoing document
                                                                                to the Clerk of Court using the CM/ECF System for filing and transmittal of a Notice of
                                                                           17   Electronic Filing to the following registrant:
                                                                           18   Michael K. Goodwin
                                                                           19   Kirstin A. Story
                                                                                Assistant Attorney General
                                                                           20   2005 North Central Avenue
                                                                           21   Phoenix, Arizona 85004
                                                                                Attorneys for Defendant
                                                                           22
                                                                           23
                                                                                ____________________________
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28


                                                                                                                            2
